TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 11, 2016



                                      NO. 03-16-00350-CR


                                  Ex parte William West Riley




    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order denying appellant’s application for writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.